PER CURIAM.
The judgment and sentence are affirmed. The restitution order is vacated. The record clearly reflects, and the state concedes, that the stolen items on which the restitution was based had been taken in a 1990 burglary by appellant, not the 1992 break-in of which appellant was convicted. The fact that the fingerprints obtained in the 1992 ease showed appellant also committed the 1990 burglary will not support the restitution. Restitution must be for loss caused directly or indirectly by the defendant’s offense. § 775.089(l)(a), Fla.Stat. (1991).
JUDGMENT and SENTENCE AFFIRMED, RESTITUTION VACATED.
HARRIS, C.J., and W. SHARP and GRIFFIN, JJ., concur.